SAWAYA, J.
Gary Ford appeals the restitution order requiring him to pay $5,500 in restitution to the victim. He alleges that he did not receive proper notice of the restitution hearing and, therefore, did not attend. The record supports Ford’s claim that he did not receive proper notice. We note, parenthetically, that the State confesses error; it concedes that Ford was not properly notified of the hearing and that the *1023order should be reversed. Accordingly, the restitution order is reversed, and this case remanded for further proceedings.
REVERSED and REMANDED.
GRIFFIN and COHEN, JJ., concur.